Citation Nr: 0734206	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board videoconference hearing was 
scheduled for September 5, 2007; however, the veteran failed 
to appear and did not indicate a desire to reschedule.  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
residuals of cold injury to both feet, which are rated 30 
percent for each foot with a bilateral factor of 5.1.  

2.  The veteran's service-connected disabilities have a 
combined rating of 60 percent and can be considered as one 
disability for TDIU purposes.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.  



CONCLUSION OF LAW

The criteria for entitlement to TDIU due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An April 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  A March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available VA and private medical evidence.  
Additionally, the veteran was provided with VA medical 
examinations.  The veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

An October 2001 podiatry clinic outpatient progress note 
shows that the veteran was complaining of pain in the second 
toe of both feet.  He had elongated, moderately fungal nails 
and callosities.  Dorsalis pulse of the left foot was present 
x 1 but the dorsalis pulse on the left foot was not present 
and the posterior tibial pulse on both feet was not present.  
The veteran reported a history of poor circulation in his 
feet but no history of neuropathy.  

On March 2002 VA medical examination the diagnoses were 
chronic tinea of both feet and onychomycosis.  It was noted 
that the veteran worked in a furniture shop and retired in 
1981.  The veteran complained of a fungal infection of both 
feet.  Physical examination showed dry post-inflammatory 
areas on the soles and sides of both feet with flakes and 
thickened fragmented toenails with subungual deposition of 
carotene.  

May 2002 VA foot X-rays produced diagnostic impressions of 
faint vascular calcification noted bilaterally and borderline 
productive change of the medial margins of both first 
metatarsal heads.  The feet were otherwise unremarkable.  The 
findings did not indicate significant change from cold 
injury, however soft tissue changes may not have been 
reflected on radiographs.

On May 2002 cold injury protocol examination the examiner 
noted that the veteran had excellent strength of dorsal and 
plantar flexion of the ankles.  The left foot was worse than 
the right and he did have an antalgic gait when his feet 
became extremely cold and numb with pain and tingling.  He 
also had a fungal infection of the nails with the fifth nail 
affected the most bilaterally.  The veteran reported 
parasthesias and numbness all over when his feet would become 
real cold sensitized, but no burning pain.  He also would 
have recurrent fungal infections of the toenails.  On 
examination of the feet the veteran had much less 
subcutaneous fatty tissue on the plantar surface of the left 
foot than he did on the right with tenderness at the head of 
the second, third and fourth metatarsals.  There was no edema 
and the skin was thin over the feet.  He did have numbness 
and tingling but he did not have any excessive sweating.  He 
reported walking a mile and a half a day.  The posterior 
tibial was palpated on the left and the dorsalis pedis was 
palpated on the right and both reflexes were just 1+.  The 
veteran did have atrophy of the plantar surface soft tissues 
on the left and also had hypoesthesia of the sole of the left 
foot.  The right was essentially normal with decreased 
sensation slightly on the left to pinprick and touch.  There 
was a loss of tissue, plantar surface, of the left foot over 
the heads of the metatarsals, poor vascular peripheral pulses 
and an abnormal blood pressure ration, approximately .6, 
estimated.  He was able to walk a mile and a half a day 
without developing any intermittent claudication.  The 
veteran did state that when he was affected by the cold he 
did have a limp, an antalgic gait, and this may have been due 
to the transient foot drop.  

A June 2002 podiatry progress note showed that the veteran 
had a new complaint of a callosity below the second 
metatarsal head of the left foot.  Pedal pulses were palpable 
but weak.  The nails were elongated and mycotic and the great 
toe was incurvated.  The veteran received treatment in the 
form of reduction of his nails and reduction of his callosity 
below the 2nd left metatarsal head.  

A July 2002 rating decision granted service connection for 
residuals of cold injury of both the right and left foot and 
assigned 30 percent ratings for each foot effective February 
13, 2001.  The decision noted that the 30 percent rating was 
the highest available for the veteran's condition.  

On his March 2003 claim for TDIU the veteran reported that he 
had a high school education (i.e. G.E.D.) and that he had 
worked from 1935 to 1981 as a wood finisher.  

On April 2003 VA examination the diagnoses were cold injury 
to the feet with bilateral onychomycosis and tinea pedis, 
essential hypertension, not related to diagnosis number one 
and coronary artery disease with angina.  The veteran 
reported that he continued to have some cold sensitivity to 
his feet with numbness and tingling in San Diego.  He was 
able to walk on his toes and heels and in San Diego his feet 
felt fairly comfortable.  He had had nails that would 
deteriorate and fall off spontaneously.  He would also have 
fungal infection of the nails, the left foot worse than the 
right.  Skin was slightly thin over the feet and he had a 
loss of subcutaneous tissue on the plantar surface of the 
left and right foot, left greater than the right with 
tenderness at the head of the metatarsal, second, third and 
fourth.  Physical examination of the skin revealed 
onychomycosis of all toenails of the right foot, worse than 
on the left.  There was also interdigital tinea pedis and 
tinea pedis plantaris.  The veteran did not have any hair 
growth except one or two hairs on the second and third toes 
of the left foot.    The examiner believed that the veteran's 
advanced age of 84, difficulty with ambulation, angina, 
coronary artery disease with intermittent claudication and 
the problem of the cold injury would make him unable to 
obtain employment, and if he was able to obtain employment, 
he would not have been able to retain it.    

On September 2003 VA examination the diagnostic impressions 
were hypertension, essential, familial, unrelated to cold 
injury; cold injury of the feet, unchanged; and some coronary 
artery disease with angina, treated, which was secondary to a 
combination of age, hypertension and hyperlipidemia.  This 
coronary artery disease was currently well controlled and the 
veteran could walk two miles on level ground.  He was limited 
from climbing stairs or marked extra activity.  The examiner 
found that the veteran was competitive in employment with any 
other 84 year old.  He was also similar in capability to the 
usual 70 year old and actually functioned and moved better 
than most people in their 70s.  He was able to drive himself 
places and could walk a mile uphill and downhill.  He 
certainly would have had difficulty competing with a 40 year 
old but was capable of sedentary or very light work.  Because 
of his cardiovascular disability, he was not capable of heavy 
work or repetitive walking or climbing.  He was also unfit to 
work in a cold freezer room and was not to work near 
transporting in an area where he would be exposed to very 
cold or freezing temperatures, particularly on his feet.  
Other than that the examiner saw no limitations to his 
employment as he was more than competitive with the average 
84 year old.  

III.  Law and Regulations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability as 
part of a combination of disabilities, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

In Parker v. Brown, 7 Vet. App. 116, 118 (1994), the Court of 
Appeals for Veteran's Claims (Court) stated that a claim for 
a TDIU is based on an acknowledgment that even though a 
rating less than 100 percent under the rating schedule may be 
correct, objectively, there are subjective factors that may 
permit assigning a 100 percent rating to a particular veteran 
under particular facts, notwithstanding the putative 
correctness of the objective rating. Therefore, a 
determination of the veteran's entitlement to TDIU is 
considered in the context of the individual veteran's 
capabilities regardless of whether an average person would be 
rendered unemployable under the same circumstances.

In determining whether a veteran is unemployable, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

In evaluating whether the veteran's service- connected 
disability precludes substantially gainful employment, the 
Board notes that the Adjudication Manual, M21-1, part iv, 
subpart ii, chapter 2, defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326 (1991).  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

IV.  Analysis

The veteran met the schedular requirements for TDIU as of 
February 13, 2001, the effective date for the grant of 
service connection for residuals of cold injury of both feet.  
A rating of 30 percent was assigned for each foot and with 
the addition of the bilateral factor, the veteran's combined 
rating became 60 percent (he is not service connected for any 
other disabilities).  Consequently, as the bilateral 
residuals of cold injury are considered one disability for 
TDIU purposes (as they constitute disabilities of both lower 
extremities, see 38 C.F.R. §4.16(a)), as of February 13, 2001 
the veteran met the schedular requirements for TDIU.  Thus, 
the only remaining question is whether he is unemployable 
(i.e. unable to follow a substantially gainful occupation) as 
a result of his service-connected disabilities.  

The evidence of record does not establish that the veteran is 
unable to follow a substantially gainful occupation due to 
his service-connected disabilities.  Although the April 2003 
VA examiner believed that the veteran was unemployable, this 
belief was not based solely on the veteran's limited problems 
related to service-connected cold injury.  Rather, it was 
much more broadly based on the veteran's total disability 
picture (including coronary artery disease, angina, 
difficulty with ambulation, and intermittent claudication) 
and his advanced age.  Consequently, it does not provide any 
support for a finding that the veteran is unemployable simply 
due to his service-connected disabilities.  

In contrast, the September 2003 VA examiner actually found 
that the veteran was capable of substantial gainful activity 
in the form of sedentary or very light work even when his 
total disability picture and age were taken into account.  
The examiner noted that the veteran was able to walk a mile 
uphill and downhill and was still able to drive.  He also did 
not find that the veteran's specific service related cold 
injury would result in any limitation in the ability to 
perform his past work in making furniture.  The only work-
related restriction the examiner found related to the 
veteran's service-connected cold injury residuals was that he 
should not be exposed to cold or freezing temperatures.  

Given that the September 2003 examiner found that the veteran 
was employable even when his nonservice-connected 
disabilities and age were taken into account, the September 
2003 VA opinion substantially supports the narrower finding 
that the veteran is not unemployable due to his service-
connected disabilities alone.  Thus, given that the March 
2003 examiner's opinion does not constitute evidence in 
support of a finding that the veteran is unemployable due to 
service-connected disabilities and the September 2003 VA 
examiner's opinion provides specific, substantial evidence 
that the veteran is not unemployable due to service-connected 
disabilities, the weight of the medical evidence is squarely 
against a finding that the veteran is unemployable due to his 
service-connected cold injury residuals.  

Although the veteran appears to believe that he is 
unemployable due to his service-connected cold injury 
residuals, neither he nor his representative has provided any 
specific argument as to why this service-connected disability 
would, in and of itself, preclude him from substantial 
gainful activity in the form of light or sedentary work.  
Also, there his no other evidence of record indicating that 
the veteran's educational and occupational background (i.e. a 
G.E.D. and past work as a wood finisher) in conjunction with 
his service-connected cold injury residuals would preclude 
him from doing light or sedentary work.  Consequently, given 
that the September 2003 VA examiner's opinion provides 
substantial evidence against a finding of unemployability due 
only to service-connected cold injury residuals and there is 
no evidence of record to the contrary, the preponderance of 
the evidence is against this claim and it must be denied.   


ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


